DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.

Response to Amendment
The Amendment filed on 07/04/2022 has been entered. Claims 1-13 remain pending in the application. 
Applicant’s Terminal Disclosure over 15/334772 submitted and accepted 07/14/2022 is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 10-11 of copending Application No. 15/334,791 in view of Ito et al (US 2015/0325800) (Ito). 

The instant claims are drawn to a device comprising an amine compound of formula B and a compound of formula C. The copending claims teach the same device comprising the same compound of formula B but do not specifically teach that it further comprises the specifically claimed compound of formula C but is open to such a modification. With respect to the difference, Ito teaches in analogous art the use of a compound of the instantly claimed chemical formula C as shown below and teaches that it leads to a reduction in driving voltage or improvement of efficiency when used in an organic EL device (Ito [0039]) such as that claimed in the copending application. 

    PNG
    media_image1.png
    170
    236
    media_image1.png
    Greyscale

Such a modification to obtain a desired improvement would have been obvious to the ordinarily skilled artisan, in the absence of unexpected results. 

This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0351818) (Kim) in view of Ito et al (US 2015/0325800) (Ito).

In reference to claims 1-10, Kim teaches an organic electroluminescent device comprising a first electrode, a second electrode and an organic layer between the first electrode and the second electrode; the organic layer including an emission layer wherein the organic layer includes a first compound represented by formula 1 as shown below as a host material and a second compound represented by formula 2 as as shown below as a dopant[0043]-[0044].

    PNG
    media_image2.png
    203
    284
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    335
    279
    media_image3.png
    Greyscale

For example, a compound of formula 1 wherein R101 is a heteroaryl group, R19 is a phenyl group, a101 is 0, and each other R is hydrogen, and the second compound of formula 2 is a compound of formula D179 as shown below.


    PNG
    media_image4.png
    193
    297
    media_image4.png
    Greyscale

Kim discloses the device that encompasses the presently claimed device, including wherein the compound of formula 1 wherein R101 is a heteroaryl group, R19 is a phenyl group, a101 is 0, and each other R is hydrogen, and the second compound of formula 2 is a compound of formula D179 as shown above. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of materials and devices.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compounds of formula 1 and 2 to provide the compounds and devices described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

The priority date of Kim’s specific teaching of the heteroaryl group of formula 1’s R101 being a napthobenzofuranyl group is questioned by Applicant. For the sake of argument if Kim does not teach that the heteroaryl group of R101, Ito teaches the use of an anthracenyl group of formula (1) as a host material wherein the group Ar1 is a group of formula (2), for example the compound as shown below (Ito [0098]). Ito further teaches that selection of such a groups this substituent leads to a reduction in driving voltage or improvement of efficiency when used in an organic EL device of the like (Ito [0039]). 
 
    PNG
    media_image5.png
    425
    379
    media_image5.png
    Greyscale
 
    PNG
    media_image1.png
    170
    236
    media_image1.png
    Greyscale
 
In light of the motivation of using the compound of formula 1 of Ito as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula 1 as described by Ito in the device of Kim in order to Improve device efficiency or reduce driving voltage and thereby arrive at the claimed invention. 
For Claim 1: Reads on a the claimed device wherein the first compound is a compound of formula B wherein A1, A2, E and F are each benzene rings, each group M is O, R1 and R2 are each phenyl, L1 to L6 are each direct bonds, Ar1 to Ar4 are each t-butyl substituted phenyl groups y is 1 and x is 1 and the in the formula C, Ar21 is phenyl, L21 is a single bond, Y is O, R22 and R23 are bonded to P1 and R26 is a bond to formula C.
For Claim 2: Reads on wherein the first compound is a dopant and the second compound is a host.
For Claim 3: Reads on wherein A1, A2, E and F are each benzene.
For Claim 4: Reads on Formula 10.
For Claim 5: Reads on formula C-1. 
For Claim 6: Reads on wherein L1 to L6 are each single bonds. 
For Claim 7: Reads on wherein L21 is a single bond.  
For Claim 8: Reads on wherein x and y are 1 and z is 0.
For Claim 9: reads on Chemical Formula 142. 
For Claim 10: Reads on Cpd. 213.

In reference to claims 11 and 12, Kim in view of Ito teaches the device as described above for claim 1 and further teaches that the device further comprises other layers [0223], for example a hole transporting layer and that the device layers are formed through suitable methods including spin coating or vacuum deposition [0369].

For Claim 13, Kim in view of Ito teaches the device as described above for claim 1. Kim further teaches that the device can be configured to emit, for example, white light in a mixed colored manner involving pixels [0267] [0282]. One of ordinary skill in the art would instantly recognize that organic light emitting devices are relatively flat devices.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not found to be convincing.

In reference to the rejections over Kim, Applicant argues that Kim’s earliest priority document does not teach a compound as instantly claimed. This argument has been fully considered but not found convincing for at least the following reasons. 

This argument was not found to be sufficiently convincing in the Decision on Appeal dated May 06 2022 without the submission of an English language translation of the Korean language certified priority document KR 10-2015-01570673 (see page 10).  

With respect to the arguments that Ito does not cure the deficiency of Kim with respect to chemical formula B, no such argument has been proposed in the outstanding office action. Applicant is correct in noting that references to Ito are with respect to the obviousness of chemical formula C. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786